Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

This notice of allowability is being submitted in response to the RCE submitted 29 MAR 2021.  The RCE was submitted with an IDS to be considered.  The references on the IDS have been considered and do not affect the allowability of the claims.  The claims have also been amended with minor changes which are related to form and do not change the scope of the claims.  As a result, the application remains in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a conducted electrical weapon comprising all the features as recited in the claims and in combination with the deployment unit being coupled to the handle: the power supply provides power to the second processing circuit; the first processing circuit sends a first message to the second processing circuit; in response to receiving the first message, the second processing circuit sends a second message to the first processing circuit; and the first processing circuit compares the first message to the second message to determine whether the second processing circuit received the first message without error.

Claims 2-9 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a conducted electrical weapon comprising all the features as recited in the claims and in combination with while the deployment unit is coupled to the handle, the power supply provides power to the second processing circuit and the memory; the first processing circuit sends a read request to the second processing circuit; and in response to the read request, the second processing circuit sends a read response to the first processing circuit, the read response includes data from the memory.

Claims 11-15 are allowable as they depend from claim 10, which is also allowable.

Claim 16 is allowable because the prior art of record does not teach or fairly suggest a conducted electrical weapon comprising all the features as recited in the claims and in combination with while the deployment unit is coupled to the handle, the power supply provides power to the second processing circuit and the memory; the first processing circuit sends a write request to the second processing circuit, the write request includes data; and in response to the write request, the second processing circuit stores the data in the memory.

Claims 17-20 are allowable as they depend from claim 16, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839